Silicon South, Inc. 251 Jeanell Dr. Ste 3 Carson City, NV89703 Tel. 702-234-4148 April 15, 2008 Mr. William Miertschin, President Cumberland Continental Corp. 6867 Anglebluff Circle Dallas, Texas 75248 Dear Mr. Miertschin, Silicon South, Inc., a Nevada corporation (the “Company”), has had discussions with Cumberland Continental Cor. (“Cumberland”) (referred to herein as “Seller”), regarding the acquisition of five (5) United States patents for industrial equipment location and remote monitoring applications from Seller, by the Company(referred to herein as “Purchaser”). This letter of intent (LOI) outlines the terms of the acquisition that will serve as a basis for a definitive agreement. 1.
